          Case 5:20-cv-00105-F Document 19 Filed 06/05/20 Page 1 of 4




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


 FRED A. FISCHER, as General                )
 Partner of Fischer Family Farms            )
 Family Limited Partnership, and            )
 ROGER A. FISCHER, as agent for the         )
 Allan and Carolyn Fischer Family           )
 Limited Partnership, for themselves        )     Case No. CIV-20-0105-F
 and all others similarly situated,         )
                                            )
              Plaintiffs,                   )
                                            )
 and                                        )
                                            )
 THEODORE M. SCHNEIDER, on                  )
 behalf of himself and all others           )
 similarly situated,                        )
                                            )
              Intervening Plaintiff,        )
                                            )
 vs.                                        )
                                            )
 EXXON MOBILE CORPORATION,                  )
 THE POSTLE UPPER MORROW                    )
 UNIT, and THE HOVEY MORROW                 )
 UNIT; both individually and as             )
 representatives of all other Exxon         )
 Mobil-operated units created pursuant      )
 to 52 O.S. § 287.1-287.15,                 )
                                            )
              Defendants.                   )

                                       ORDER

       This case was recently re-assigned to the undersigned. Upon review of the
notice of removal, the court finds that before it takes up the motion to remand,
clarification from the defendants (as the parties invoking this court’s jurisdiction) is
           Case 5:20-cv-00105-F Document 19 Filed 06/05/20 Page 2 of 4




needed on certain matters which are peripheral to that motion. Nothing stated in this
order should be interpreted as pre-judging any aspect of the motion to remand.
                                    1. Minimal Diversity
       The notice of removal (doc. no. 1, p. 6) relies on the citizenship of Exxon
Mobil Corporation and the intervening plaintiff Theodore M. Schneider to establish
minimal diversity in accordance with the Class Action Fairness Act (CAFA), 28
US.C. § 1332(d)(6).
       Citing allegations in the petition in intervention, the notice of removal states
that Exxon Mobil Corporation is a New Jersey corporation with its principal place
of business in Texas. This is sufficient to establish that Exxon Mobil Corporation is
deemed a citizen of the states of New Jersey and Texas for diversity purposes.
       The potential problem relates to the citizenship of Mr. Schneider (or any other
plaintiff who is a member of the class). The notice of removal states that Mr.
Schneider is “a resident of Arkansas,” citing allegations in the petition in
intervention. For purposes of § 1332, however, citizenship and residence are two
entirely distinct concepts.1 While the notice of removal states that the members of
the class “reside in many different states” and “are spread out across the United
States” (doc. no. 1, p. 6 of 14, citing the petition in intervention), that statement
suffers from the same problem. The original petition alleges the state of residence
of the Fischers, but neither the original petition nor the petition in intervention allege
the state of citizenship of any plaintiff.


1
 A natural person is a citizen of the state in which he or she is domiciled. Crowley v. Glaze, 710
F.2d 676, 678 (10th Cir. 1983). Residence is not the equivalent of citizenship. State Farm Mut.
Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994); Walden v. Broce Const. Co., 357 F.2d
242, 245 (10th Cir. 1966). For any number of reasons, an individual can “reside” in one place but
be domiciled in another place. For adults, domicile is established by physical presence in a place,
coupled with an intent to remain there. Mississippi Band of Choctaw Indians v. Holyfield, 498
U.S. 426, 428 (1989). A person’s domicile is determined at the time the action is filed. Freeport-
McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991).

                                                2
           Case 5:20-cv-00105-F Document 19 Filed 06/05/20 Page 3 of 4




       Absent a representation or a citation to the record indicating that Mr.
Schneider or some other plaintiff in this action is a citizen of a specific state (which
must be identified) other than Texas or New Jersey, the notice of removal fails to
adequately set out facts in support of minimal diversity. Accordingly, defendants
will be required to include the missing jurisdictional information in a supplement to
their notice of removal.
       Since a supplement is required for the above purpose, the court also asks
defendants for clarification of the following two matters.
                   2. The Filing Date of the Petition in Intervention
       The notice of removal states that Mr. Schneider filed his petition in
intervention in state court on January 17, 2020.2 Doc. no. 1, p. 2 of 14. January 17,
2020, is the date on the certificate of service (by mail) which is attached to the
petition in intervention, not the date of filing. While the specific date of filing is
almost certainly of no consequence here (as the notice of removal was promptly filed
on February 7, 2020), the court asks that defendants clarify or correct their
contention regarding the filing date of the petition in intervention. Clarity is
important because the petition in intervention is the document which defendants
contend made this action removable under the Class Action Fairness Act.
                                    3. Civil Cover Sheet
       Defendants checked the box for “federal question” jurisdiction (rather than
the box for “diversity” jurisdiction) on the civil cover sheet filed with their notice of
removal. Doc. no. 1-52. As a result, this case has been docketed by the clerk as an
action based on federal question jurisdiction. The notice of removal does not cite 28
U.S.C. § 1331 (federal question jurisdiction) as a basis for removal; the original



2
 This is not a typographical error, as defendants’ brief in response to the motion to remand also
asserts the petition in intervention was filed on January 17, 2020. Doc. no. 11, p. 14 of 32.

                                               3
             Case 5:20-cv-00105-F Document 19 Filed 06/05/20 Page 4 of 4




petition and the petition in intervention both allege that Oklahoma law governs this
action; and it is clear from the briefing on the motion to remand that defendants rely
on minimal diversity under the Class Action Fairness Act to invoke this court’s
subject matter jurisdiction. Defendants are asked to either file a corrected version
of doc. no. 1-52 with their supplement (after which the court will instruct the clerk
to correct the basis of jurisdiction currently shown on the docket sheet as “federal
question”) or explain why the civil cover sheet is not in error if that is their position.
                                      Conclusion
        The court recognizes there is virtually zero possibility that the matters
addressed in this order could impact the substance of this action. Nevertheless, the
court hopes to address the issue presented by the motion to remand without any
distractions that might be created by an unclear record.
        To that end, defendants are DIRECTED to file a supplement to their notice
of removal which provides the missing or corrected information called for by this
order. The supplement is DUE ten days from the date of this order. If plaintiffs find
it is necessary to object or respond to the supplement, they may do so within seven
days of the filing of the supplement.
        IT IS SO ORDERED this 5th day of June, 2020.




20-0105p001.docx




                                            4
